

1407 BROADWAY MEZZ II LLC and SUBSIDIARIES


For The Period January 4, 2007 (date of inception) through December 31, 2007



   
Page
 
Report of Independent Registered Public Accounting Firm
   
1
           
Consolidated Balance Sheet
   
2
           
Consolidated Statement of Operations
   
3
           
Consolidated Statement of Members’ Capital
   
4
           
Consolidated Statement of Cash Flows
   
5
           
Notes to Consolidated Financial Statements
   
6 - 20
 

 

--------------------------------------------------------------------------------



Report of Independent Registered Public Accounting Firm
 
Members
1407 Broadway Mezz II LLC


We have audited the accompanying consolidated balance sheet of 1407 Broadway
Mezz II LLC and Subsidiaries (the “Company”) as of December 31, 2007, and the
related consolidated statement of operations, members’ capital and cash flows
for the period January 4, 2007 (date of inception) through December 31, 2007.
These financial statements are the responsibility of the Company’s management.
Our responsibility is to express an opinion on these financial statements based
on our audit.


We conducted our audit in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. The Company is not required to
have, nor were we engaged to perform an audit of its internal control over
financial reporting. Our audit included consideration of internal control over
financial reporting as a basis for designing audit procedures that are
appropriate in the circumstances, but not for the purpose of expressing an
opinion on the effectiveness of the Company’s internal control over financial
reporting. Accordingly, we express no such opinion. An audit also includes
examining, on a test basis, evidence supporting the amounts and disclosures in
the financial statements, assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statement presentation. We believe that our audit provides a
reasonable basis for our opinion.


In our opinion, the consolidated financial statements referred to above present
fairly, in all material respects, the financial position of 1407 Broadway Mezz
II LLC and Subsidiaries as of December 31, 2007, and the results of their
operations and their cash flows for period January 4, 2007 (date of inception)
through December 31 2007, in conformity with accounting principles generally
accepted in the United States of America.


 
 
/s/ Amper, Politziner & Mattia, P.C.
 
March 28, 2008
Edison, New Jersey
 
-1-

--------------------------------------------------------------------------------


 
1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Consolidated Balance Sheet
December 31, 2007


Assets
                 
Real estate, at cost
       
Building and improvements
 
$
106,394,693
 
Tenant improvements
   
12,461,728
       
118,856,421
           
Less accumulated depreciation
   
(7,495,184
)
 
   
111,361,237
           
In-place lease intangibles, net of accumulated amortization of $7,159,460
   
6,891,569
 
Above-market lease intangibles, net of accumulated amortization of $1,335,085
   
2,118,107
           
Total real estate
   
120,370,913
           
Cash
   
1,986,588
 
Restricted cash escrows
   
9,471,509
 
Accounts receivable, net of allowance of $393,382
   
1,344,327
 
Accrued straight lined rent
   
950,788
 
Deferred costs, net of accumulated amortization of $2,029,572
   
3,319,757
 
Prepaid real estate taxes
   
3,033,932
 
Prepaid and other assets
   
827,053
           
Total assets
 
$
141,304,867
           
Liabilities and Members' Capital
                 
Mortgage note payable
 
$
110,847,201
 
Accrued interest payable
   
431,418
 
Accounts payable and accrued liabilities
   
2,725,770
 
Accrued tenant improvement allowances
   
987,680
 
Deferred rental income
   
456,262
 
Below-market lease intangibles, net of accumulated amortization of $1,526,150
   
4,876,419
 
Tenant security deposits
   
8,162,813
           
Total liabilities
   
128,487,563
           
Commitments and Contingencies
                 
Members' Capital
   
12,817,304
           
Total liabilities and members' capital
 
$
141,304,867
 

 
The accompanying notes are an integral part of these consolidated financial
statements.
 
-2-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Consolidated Statement of Operations
For the Period January 4, 2007 (date of inception) through December 31, 2007


Revenue
       
Rental
 
$
36,119,292
 
Tenant reimbursements
   
1,328,150
           
Total revenue
   
37,447,442
           
Expenses
       
Property operations
   
20,290,118
 
Real estate taxes
   
6,411,362
 
Depreciation
   
7,495,184
 
Amortization
   
8,719,735
 
Interest, including amortization of  deferred financing costs of $469,297
   
9,490,576
           
Total expenses
   
52,406,975
           
Operating loss
   
(14,959,533
)
         
Other income
   
126,985
           
Net loss
 
$
(14,832,548
)

 
The accompanying notes are an integral part of these consolidated financial
statements
 
-3-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Consolidated Statement of Members' Capital
For the Period January 4, 2007 (date of inception) through December 31, 2007.



   
 
 
 
 
Total
 
 
 
Lightstone 1407
 
LVP 1407
 
Members'
 
 
 
Manager, LLC
 
Broadway LLC
 
Capital
 
Initial contributions at date of inception on January 4, 2007
 
$
13,511,866
 
$
12,981,989
 
$
26,493,855
 
 
                   
Contributions
   
589,558
   
566,439
   
1,155,997
                       
Net loss
   
(7,564,599
)
 
(7,267,949
)
 
(14,832,548
)
                     
Balance, December 31, 2007
 
$
6,536,825
 
$
6,280,479
 
$
12,817,304
 

 
The accompanying notes are an integral part of these consolidated financial
statements.
 
-4-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Consolidated Statement of Cash Flows
For the Period from January 4, 2007 (date of inception) through December 31,
2007


Cash flows from operating activities
       
Net loss
 
$
(14,832,548
)
Adjustments to reconcile net loss to net cash  provided by operating activities
       
Amortization of above/below-market lease intangibles (included in rental
revenue)
   
(191,065
)
Depreciation and amortization
   
16,214,919
 
Amortization of deferred financing costs
   
469,297
 
Changes in other operating assets and liabilities
       
Accounts receivable
   
(1,344,327
)
Accrued straight lined rent
   
(950,788
)
Prepaid real estate tax
   
(3,033,932
)
Prepaid and other assets
   
(827,053
)
Accrued interest payable
   
431,418
 
Accounts payable and accrued liabilities
   
2,725,770
 
Deferred rental income
   
456,262
           
Net cash provided by operating activities
   
(882,047
)
         
Cash flows from investing activities
       
Expenditures for real estate
   
(132,489,505
)
Increase in restricted cash escrows, primarily security deposits
   
(9,471,509
)
Security deposits
   
8,162,813
 
Payment of leasing costs
   
(251,803
)
         
Net cash used in investing activities
   
(134,050,004
)
         
Cash flows from financing activities
       
Payment of fnancing costs
   
(1,578,414
)
Proceeds from mortgage note payable
   
110,847,201
 
Contributions from Members
   
27,649,852
 
 
       
Net cash provided by financing activities
   
136,918,639
           
Net increase in cash
   
1,986,588
           
Cash at beginning of period
   
-
           
Cash at end of period
 
$
1,986,588
                     
Supplemental disclosure of cash flow information
       
Cash paid for interest
 
$
8,589,861
           

 
The accompanying notes are an integral part of these consolidated financial
statements.
 
-5-

--------------------------------------------------------------------------------


 
1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
 
Note 1 - 
Formation and Organization of the Company

 
On January 4, 2007, 1407 Broadway Real Estate LLC (“NY Owner”), an indirect,
wholly owned subsidiary of 1407 Broadway Mezz II LLC (“Mezz II”), consummated
the acquisition of a sub-leasehold interest in an office building located at
1407 Broadway, New York, New York (the “NY Property”). Mezz II is a joint
venture between LVP 1407 Broadway LLC (“LVP LLC”), a wholly owned subsidiary of
the operating partnership of Lightstone Value Plus Real Estate Investment Trust,
Inc., and Lightstone 1407 Manager LLC (“Manager”), which is wholly-owned by
David Lichtenstein, member, and Shifra Lichtenstein, his wife.
 
The Lightstone Value Plus Real Estate Investment Trust, Inc. is managed by
Lightstone Value Plus REIT, LLC (the "Advisor"), an affiliate of the Lightstone
Group (the "Sponsor"), under the terms and conditions of an advisory agreement.
The Sponsor and Advisor are owned and controlled by David Lichtenstein, the
Chairman of the Lightstone Value Plus Real Estate Investment Trust, Inc. board
of directors and its Chief Executive Officer.
 
Mezz II (the “Company”) is a Delaware limited liability company that through NY
Owner owns, leases and operates a 42-story office building containing
approximately 914,762 square feet located in New York, New York (the
“Property”). 
 
Under the terms of the Contribution Agreement, 51.0% of the Company is owned by
Lightstone 1407 Manager LLC and 49.0% of the Company is owned by LVP 1407
Broadway LLC (collectively, the “Members”).
 
The Operating Agreement provides that additional capital contributions,
allocations of profit and loss, and distributions to members are generally made
in accordance with each member’s percentage interest in the Company.
 
In accordance with the Operating Agreement, the Company has perpetual existence
unless sooner dissolved upon the occurrence of a defined termination event. No
member can transfer its interest in any part of the Company without obtaining
the prior written consent of the other member.
 
Note 2 -
Summary of Significant Accounting Policies



Basis of Presentation
 
The consolidated financial statements include the accounts of the Company and
its subsidiaries over which the Company exercises financial and operating
control. All inter-company balances and transactions have been eliminated in
consolidation.  
 
-6-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)


The consolidated financial statements have been prepared in accordance with
accounting principles generally accepted in the United States of America (GAAP).
GAAP requires the Company’s management to make estimates and assumptions that
affect the reported amounts of assets and liabilities, the disclosure of
contingent assets and liabilities and the reported amounts of revenues and
expenses during a reporting period. The most significant assumptions and
estimates relate to the valuation of real estate, depreciable lives, revenue
recognition, the collectability of tenant accounts receivable and the
realizability of deferred tax assets. Application of these assumptions requires
the exercise of judgment as to future uncertainties and, as a result, actual
results could differ from these estimates.


Investment in Real Estate
 
Accounting for Acquisitions
 
The Company accounts for acquisitions of Properties in accordance with SFAS No.
141, “Business Combinations” (“SFAS No. 141”). The fair value of the real estate
acquired is allocated to the acquired tangible assets, consisting of land,
building and tenant improvements, and identified intangible assets and
liabilities, consisting of the value of above-market and below-market leases for
acquired in-place leases and the value of tenant relationships, based in each
case on their fair values. Purchase accounting is applied to assets and
liabilities related to real estate entities acquired based upon the percentage
of interest acquired. Fees incurred related to acquisitions are generally
capitalized.
 
Upon the acquisition of real estate operating properties, the Company estimates
the fair value of acquired tangible assets (consisting of land, building and
improvements) and identified intangible assets and liabilities (consisting of
above and below-market leases, in-place leases and tenant relationships), and
assumed debt in accordance with SFAS No. 141, at the date of acquisition, based
on evaluation of information and estimates available at that date. Based on
these estimates, the Company allocates the initial purchase price to the
applicable assets and liabilities. As final information regarding fair value of
the assets acquired and liabilities assumed is received and estimates are
refined, appropriate adjustments are made to the purchase price allocation. The
allocations are finalized within twelve months of the acquisition date.
  
In determining the fair value of the identified intangible assets and
liabilities of an acquired property, above-market and below-market in-place
lease values are recorded based on the present value (using an interest rate
which reflects the risks associated with the leases acquired) of the difference
between (i) the contractual amounts to be paid pursuant to the in-place leases
and (ii) management’s estimate of fair market lease rates for the corresponding
in-place leases, measured over a period equal to the remaining non-cancelable
term of the lease. The capitalized above-market lease values and the capitalized
below-market lease values are amortized as an adjustment to rental income over
the initial non-cancelable lease term.
 
-7-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)
 
The aggregate value of in-place leases is determined by evaluating various
factors, including an estimate of carrying costs during the expected lease-up
periods, current market conditions and similar leases. In estimating carrying
costs, management includes real estate taxes, insurance and other operating
expenses, and estimates of lost rental revenue during the expected lease-up
periods based on current market demand. Management also estimates costs to
execute similar leases including leasing commissions, legal and other related
costs. The value assigned to this intangible asset is amortized over the
remaining lease terms ranging from one month to approximately 10 years. Optional
renewal periods are not considered.


The aggregate value of other acquired intangible assets includes tenant
relationships. Factors considered by management in assigning a value to these
relationships include: assumptions of probability of lease renewals, investment
in tenant improvements, leasing commissions and an approximate time lapse in
rental income while a new tenant is located. The value assigned to this
intangible asset is amortized over the remaining lease terms ranging from one
month to approximately 10 years.
 
Carrying Value of Assets
 
The amounts to be capitalized as a result of periodic improvements and additions
to real estate property, and the periods over which the assets are depreciated
or amortized, are determined based on the application of accounting standards
that may require estimates as to fair value and the allocation of various costs
to the individual assets. Differences in the amount attributed to the assets can
be significant based upon the assumptions made in calculating these estimates.
 
Impairment Evaluation  
 
Management evaluates the recoverability of its investment in real estate assets
in accordance with Statement of Financial Accounting Standard No. 144,
“Accounting for the Impairment or Disposal of Long-Lived Assets” (SFAS No. 144).
This statement requires that long-lived assets be reviewed for impairment
whenever events or changes in circumstances indicate that recoverability of the
asset is not assured.
 
The Company evaluates the long-lived assets, in accordance with SFAS No. 144 on
a quarterly basis and will record an impairment charge when there is an
indicator of
impairment and the undiscounted projected cash flows are less than the carrying
amount for a particular property. Management concluded no impairment adjustment
was required through December 31, 2007. The estimated cash flows used for the
impairment analysis and the determination of estimated fair value are based on
the Company’s plans for the respective assets and the Company’s views of market
and economic conditions. The estimates consider matters such as current and
historical rental rates, occupancies for the respective Properties and
comparable properties, and recent sales data for comparable properties. Changes
in estimated future cash flows due to changes in the Company’s plans or views of
market and economic conditions could result in recognition of impairment losses,
which, under the applicable accounting guidance, could be substantial.
 
-8-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)

Real Estate
 
Real estate is carried at depreciated cost. Expenditures for ordinary
maintenance and repairs are expensed to operations as incurred. Significant
renovations and improvements, which improve and/or extend the useful life of the
asset are capitalized and depreciated over their estimated useful life.


Depreciation and amortization are calculated on the straight-line method over
the estimated useful lives of assets, which are as follows:


Asset Description
 
Life
Building
 
39 years
Building improvements
 
10 to 30 years
Tenants improvements
 
Term of related lease
In-place lease intangibles
 
Term of related lease
Above/below-market lease intangibles
 
Term of related lease




 
Restricted Cash Escrows



Restricted cash consists primarily of tenant security deposits, as well as cash
held for real estate taxes and building improvements as required by the loan
agreement.



 
Accounts Receivable and Allowance for Doubtful Accounts

 
The liquidity and creditworthiness of the tenants are monitored on an ongoing
basis. Allowances for doubtful accounts are maintained using the specific
identification method for estimated losses resulting from the inability of
certain tenants to make payments required by the terms of their respective
leases. No general reserve is recorded. If the financial condition of the
tenants were to deteriorate, additional allowances may be required.


Deferred Costs
 
Costs incurred in connection with financings or debt modifications are
capitalized as deferred financing costs and are amortized on the straight-line
method over the terms of the related loans. Leasing commissions and other
leasing costs directly attributable to tenant leases are capitalized as deferred
leasing costs and are amortized on the straight-line method over the terms of
the related lease agreements.
 
-9-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)


 
Intangible Assets

 
In determining the fair value of the identified intangible assets and
liabilities of the Property, above-market and below-market in-place lease values
are recorded based on the present value (using an interest rate which reflects
the risks associated with the leases acquired) of the difference between (1) the
contractual amounts to be paid pursuant to the in-place leases and (2) the
estimate of fair market lease rates for the corresponding in-place leases,
measured over a period equal to the remaining non-cancelable term of the lease.
The capitalized above-market lease values and the capitalized below-market lease
values are amortized as an adjustment to rental income over the remaining lease
term.


The aggregate value of in-place leases is determined by evaluating various
factors, including an estimate of carrying costs during the expected lease-up
periods, current market conditions and similar leases. In estimating carrying
costs, real estate taxes, insurance and other operating expenses and estimates
of lost rental revenue during the expected lease-up periods based on current
market demand are included. Costs to execute similar leases, including leasing
commissions, legal and other related costs, are also estimated. The in-place
lease value is amortized over the remaining lease term.


The above-market lease and below-market lease values are amortized as an
adjustment to rental income over the remaining lease term while in-place lease
values are amortized to expense over the remaining lease term.


Interest Rate Protection Agreement


In the normal course of business, the Company is exposed to the effect of
interest rate changes. The Company limits these risks by following established
risk management policies and procedures including the use of derivatives. The
Company requires that hedging derivative instruments be effective in reducing
the interest rate risk exposure that they are designated to hedge. This
effectiveness is essential for qualifying for hedge accounting. Instruments that
meet these hedging criteria are formally designated as hedges at the inception
of the derivative contract.


The Company has a policy of only entering into derivative contracts with major
financial institutions based upon their credit ratings and other factors. When
viewed in conjunction with the underlying and offsetting exposure that the
derivatives are designed to hedge, the Company has not sustained a material loss
from its derivative instrument nor does it anticipate any material adverse
effect on its financial position or earnings in the future from the use of
derivatives. The Company’s interest rate cap hedges the future cash flows on the
Company’s mortgage note payable and represents a cash flow hedge. If the term of
the underlying transaction is modified or the underlying hedged item ceases to
exist, all changes in the fair value of the instrument are marked-to-market with
changes in value included in earnings each period until the instrument matures,
unless the instrument is redesignated as a hedge of another transaction. If a
derivative instrument is terminated or the hedging transaction is no longer
determined to be effective, amounts held in accumulated other comprehensive loss
are reclassified into earnings over the term of the future cash outflows on the
related underlying transaction. In the future, if the hedging relationship is
not highly effective, then all or a portion of the offsetting gains and losses
would be reported in earnings. Over time, the unrealized gains and losses held
in accumulated other comprehensive loss will be reclassified into earnings. This
reclassification is consistent when the hedged items are also recognized into
earnings.
 
-10-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)

Rental Revenue
 
Rental revenue is recorded on the straight-line method over the terms of the
related lease agreements. Differences between rental revenue earned and amounts
due per the respective lease agreements are credited or charged, as applicable,
to accrued straight-lined rent. Rental payments received prior to their
recognition as income are classified as deferred rental income.


Lease incentives, which may include cash payments to or on behalf of tenants,
the buyout of a prospective tenant’s existing lease or the funding of an
improvement that is owned by the tenant are amortized as a reduction to rental
revenue on a straight-line basis over the lease term.



 
Tenant Reimbursements



Estimates are used to record cost reimbursements from tenants for real estate
taxes and operating expenses. Revenue is recognized based upon the amounts to be
reimbursed from our tenants in the same period these reimbursable expenses are
incurred. Differences between estimated recoveries and final amounts billed are
recognized in the subsequent year. Leases are not uniform in dealing with such
cost reimbursements and variations exist in computations between tenants.
Adjustments are also made throughout the year to these receivables and the
related cost recovery income based upon the best estimate of the final amounts
to be billed and collected. The balance of the estimated accounts receivable for
real estate taxes and operating expenses is also analyzed by comparing actual
recoveries versus actual expenses.



 
Income Taxes

 
The Company is a limited liability company that has elected to be taxed as a
partnership for Federal income tax purposes. Accordingly, Federal and state
taxable income is reportable on the income tax return of the Members. As a
result of the entity being taxed as a partnership, there is no federal or state
income tax provision.


Concentration of Risk



 
The Company maintains its cash in bank deposit accounts, which, at times, may
exceed federally insured limits. The Company has not experienced any losses in
such accounts. The Company believes it is not exposed to any significant credit
risk on cash.



-11-

--------------------------------------------------------------------------------


 
1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)
 
New Accounting Pronouncements
 
In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for
Financial Assets and Financial Liabilities Including an Amendment of FASB
Statement No. 115” (“SFAS No. 159”). This standard permits entities to choose to
measure many financial instruments and certain other items at fair value and is
effective for the first fiscal year beginning after November 15, 2007. The
Company does not expect SFAS No. 159 to have a material impact on its financial
statements.
 

 
In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. This
Statement applies under other accounting pronouncements that require or permit
fair value measurements. Accordingly, this Statement does not require any new
fair value measurements. However, for some entities, the application of this
Statement will change current practice. This Statement clarifies that market
participant assumptions include assumptions about risk, for example, the risk
inherent in a particular valuation technique used to measure fair value (such as
a pricing model) and/or risk inherent in the inputs to the valuation technique.
This Statement clarifies that market participant assumptions also include
assumptions about the effect of a restriction on the sale or use of an asset.
This Statement also clarifies that a fair value measurement for a liability
reflects its nonperformance risk. The statement is effective in the fiscal first
quarter of 2008 except for non-financial assets and liabilities recognized or
disclosed at fair value on a recurring basis, for which the effective date is
fiscal years beginning after November 15, 2008. The Company is currently
evaluating the impact that the adoption of SFAS No. 157, but does not expect the
adoption of SFAS No. 157 will have a material effect on the Company’s
consolidated financial statements.

  
In June 2007, the AICPA issued Statement of Position (“SOP”) 07-1,
“Clarification of the Scope of the Audit and Accounting Guide, Investment
Companies and Accounting by Parent Companies and Equity Method Investors for
Investments in Investment Companies.” SOP 07-1 provides guidance for determining
whether an entity is within the scope of the AICPA Audit and Accounting Guide,
“Investment Companies” (the “Guide”) and when companies that own or have
significant stakes in investment companies should and should not retain, in
their financial statements, the specialized industry accounting under the Guide.
Management does not anticipate, the application of SOP 07-1 will have a material
impact on our consolidated financial statements. This statement is effective for
financial statements issued for fiscal years beginning after December 15, 2007,
and interim periods within those fiscal years.


In December 2007, the FASB issued FASB No. 141(R) which establishes principles
and requirements for how the acquirer shall recognize and measure in its
financial statements the identifiable assets acquired, liabilities assumed, any
noncontrolling interest in the acquiree and goodwill acquired in a business
combination. This statement is effective for business combinations for which the
acquisition date is on or after the beginning of the first annual reporting
period beginning on or after December 15, 2008.  


In December 2007, the FASB issued No. 160, which establishes and expands
accounting and reporting standards for minority interests, which will be
recharacterized as noncontrolling interests, in a subsidiary and the
deconsolidation of a subsidiary. FASB 160 is effective for business combinations
for which the acquisition date is on or after the beginning of the first annual
reporting period beginning on or after December 15, 2008. This statement is
effective for fiscal years beginning on or after December 15, 2008.  The Company
is currently assessing the potential impact that the adoption of FASB No. 160
will have on its financial position and results of operations.
 
-12-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)
 
Note 3 -
Acquisition



On January 4, 2007, the Company, through NY Owner, acquired a sub-leasehold
interest in a ground lease to an office building located at 1407 Broadway, New
York, New York (the “Sublease Interest”). The seller of the Sublease Interest,
Gettinger Associates, L.P., is not an affiliate of the Company, its Members or
its subsidiaries. The property, a 42 story office building built in 1952, fronts
on Broadway, 7th Avenue and 39th Street in midtown Manhattan. The property has
approximately 915,000 leasable square feet, and as of the acquisition date,
was 87.6% occupied (approximately 300 tenants) and leased by tenants generally
engaged in the female apparel business. The ground lease, dated as of January
14, 1954, provides for multiple renewal rights, with the last renewal period
expiring on December 31, 2048. The Sublease Interest runs concurrently with this
ground lease.
   
The acquisition price for the Sublease Interest was $122 million, exclusive of
acquisition-related costs incurred by the Joint Venture ($3.5 million), pro
rated operating expenses paid at closing ($4.1 million), financing-related costs
($1.9 million) and construction, insurance and tax reserves ($1.0 million). The
acquisition was funded through a combination of $26.5 million of capital and a
$106.0 million advance on a $127.3 million variable rate mortgage loan funded by
Lehman Brothers Holding, Inc. As an inducement to Lender to make the loan, Owner
has agreed to provide Lender with a 35% net profit interest in the project,
which is contingent upon a capital transaction, as defined as any transaction
involving the sale, assignment, transfer, liquidation, condemnation or
settlement in lieu thereof, disposition, financing, refinancing or any other
conversion to cash of all or any portion of the property or equity or membership
interests in Borrower, directly, other than the leasing of space for occupancy
and/or any other transaction with respect to the Property or the direct or
indirect ownership interests in Borrower outside the ordinary course of
business.   To date, the lender did not share in any net profits of the project.
The lender also has a conversion option, which if upon exercised, would grant
the lender a special membership interest in the Joint Venture whereby the lender
will receive 35% of all distributions resulting from a capital transaction after
the return of the member’s equity investment plus the member’s allowed return’s
as specified in the “Net Profits Agreement”.

-13-

--------------------------------------------------------------------------------



1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)
 
The Company plans to continue an ongoing renovation project at the property that
consists of lobby, elevator and window redevelopment projects. Additional loan
proceeds of up to $16.4 million are available to fund these improvements.  



Note 4 -
Intangible Assets



Intangible assets consist of the following at December 31, 2007:


 
 
Carrying 
 
Accumulated 
 
Carrying
 
Intangible asset category
 
amount gross
 
amortization
 
Amount -net
 
In-place lease intangibles
 
$
14,051,029
 
$
(7,159,460
)
$
6,891,569
 
Above-market lease intangibles
   
3,453,192
   
(1,335,085
)
 
2,118,107
 
Below-market lease intangibles
   
(6,402,569
)
 
1,526,150
   
(4,876,419
)
 
 
$
11,101,652
 
$
(6,968,395
)
$
4,133,257
 

 
Actual amortization for period January 4, 2007 (date of inception) through
December 31, 2007 was:


In-place lease intangibles
 
$
7,159,460
 
Above-market lease intangibles
   
1,335,085
 
Below-market lease intangibles
   
(1,526,150
)    
$
6,968,395
 

 
-14-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)
 

 
Estimated amortization for each of the next five fiscal years is as follows:




   
In-place
 
Above-market
 
Below-market
 
Year ending December 31,
 
lease
intangibles
 
lease
intangibles
 
lease
intangibles
 
2008
 
$
3,673,004
 
$
871,399
 
$
(1,173,213
)
2009
   
1,728,313
   
581,428
   
(802,917
)
2010
   
710,810
   
278,326
   
(782,827
)
2011
   
320,309
   
144,355
   
(593,966
)
2012
   
152,823
   
77,661
   
(481,110
)



Note 5 -
Deferred Costs

 
Deferred costs consist of the following at December 31, 2007:


Leasing costs
 
$
3,770,915
 
Financing fees
   
1,578,414
 
Less accumulated amortization
   
(2,029,572
)
   
$
3,319,757
 



Estimated amortization for each of the next five fiscal years is as follows:
 
 
 
 
 
 
 
Year ending December 31,
   
Leasing
costs
 
 
Financing
fees
 
2008
 
$
1,053,947
 
$
554,558
 
2009
   
612,385
   
554,558
 
2010
   
295,881
   
-
 
2011
   
138,244
   
-
 
2012
   
41,266
   
-
 
Thereafter
   
68,918
   
-
 
 
 
$
2,210,641
 
$
1,109,116
 



Amortization expense for the period January 4, 2007 through December 31, 2007
was $2,029,572, of which $469,297 related to the financing fees and is included
in interest expense on the consolidated statement of operations, and $1,560,275
related to leasing costs which is included in depreciation and amortization on
the consolidated statement of operations for the period January 4, 2007 (date of
inception) through December 31, 2007. 
 
-15-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)
 
Note 6 -
Mortgage Note Payable

   

 
On January 4, 2007, the Company obtained a loan in the maximum aggregate
principal amount of $127,250,000 secured by a first mortgage encumbering the
Property; provided, however, that at closing, the lender shall only disburse to
the Company an amount equal to $106,000,000. The loan is collateralized by the
Property and is subject to various covenants, including maintaining a cash
escrow account for the payment of real estate taxes. The loan bears interest at
various LIBOR rates, as defined (5.03% at December 31, 2007), plus 3.00% (the
“Applicable Interest Rate”) totaling 8.03% at December 31, 2007, with monthly
payments of interest only through maturity on January 9, 2010. The agreement
also required the Company to obtain an interest rate cap of LIBOR at 6.5% for
the term of the loan. At closing, the Company paid the lender a financing fee of
1.2% of the principal amount of the loan. The loan has two one-year extension
options exercisable for a fee of 0.125% of the amount of the respective loan for
each extension. In conjunction with the extension options, the Company must also
secure an interest rate cap of LIBOR at 6.5%. Due to the fact that interest
rates during 2007 were below the 6.5% interest rate cap, the interest rate cap
had a zero value.



Upon the Company’s request and upon submission of a capital improvements budget
(the “Budget”) to the lender, lender shall advance funds equal to 85% of the
line item cost set forth in the Budget and in the aggregate not to exceed
$21,250,000 (the “Future Fundings”) for (i) tenant improvements and leasing
commissions associated with new leases and (ii) capital improvements at the
property approved by the lender. Any disbursements from the Future Fundings
shall be added to the outstanding principal balance of the loan and shall bear
interest at the Applicable Interest Rate. Interest at the Applicable Interest
Rate will be charged on any disbursed portion of the Future Fundings as and when
advanced, but interest will not be charged on the undisbursed portion of the
Future Fundings. The Future Fundings for the twelve months ended December 31,
2007, totaled $4,847,201, bringing the December 31, 2007 balance of the loan to
$110,847,201.


The Company shall pay an administrative fee to the lender in the amount of
$20,000 per annum, which is payable quarterly in equal installments on the first
day of January, April, July and October of each year. This $20,000 expense for
the period January 4, 2007 (date of inception) through December 31, 2007 is
included in interest expense in the statement of operations.


Lightstone Holdings, LLC, an affiliate of Lightstone Group LLC (“Lightstone”),
has guaranteed the principal amount of the loan.


The above loan agreements include various covenants. As of December 31, 2007,
the Company is in compliance with the requirements of all financial covenants.
 
-16-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)

For the period January 4, 2007 (date of inception) through December 31, 2007,
the Company incurred interest expense totaling $9,021,279, including the
adminstrative fee discussed above.


Note 7 -
Related-Party Transactions

   

Effective January 4, 2007, the Company engaged PGRS 1407 BWAY LLC (the
“Advisor”) to provide asset management, development and related advisory
services in connection with the management, marketing, leasing, operating and
redevelopment of the Property. The Advisor is entitled to receive fees (the
“Advisor Fees”) in an amount equal to $500,000 per year for services performed
on behalf of the Company. The Advisor Fees shall increase by 3.5% of the prior
year’s fees on each anniversary of the date of the agreement.


In addition, in connection with any capital improvements to the Property
relating to any redevelopment of the Property, Advisor shall be entitled to a
fee (the “Redevelopment Fees”) of 2.5% of all hard and soft costs for capital
improvements to the Property.


The Advisor is a subsidiary of Prime Group Realty, L.P. (“PGRLP”), which was
acquired by Lightstone on July 1, 2005. As a result, Prime Office Company, LLC,
a subsidiary of Lightstone, owned 100.0% of the common shares and 99.1% of the
common units in PGRLP.


Amounts incurred for period January 4, 2007 (date of inception) through December
31, 2007, are summarized as follows:


Advisor Fees (1)
 
$
500,000
 
Redevelopment Fees (2)
 
$
119,225
 



(1) Included in property operations on the statement of operations.


(2) Included in building and improvements on the balance sheet.


Included in Accounts payable and accrued liabilities on the consolidated balance
sheet is a due to affiliate balance in the amount of $922,138. This amount was
advanced from Lightstone to reimburse operating expenses, which were paid by
Lightstone Group LLC, on behalf of the Company, in December 2007 and
subsequently repaid in January 2008.


Note 8 -
Leases

   

The Company has entered into lease agreements with tenants with lease terms
ranging from 1 to 15 years at lease inception. The leases generally provide for
tenants to share in increases in operating expenses and real estate taxes in
excess of specified base amounts.
 
-17-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)
 

 
The total future minimum rental to be received under such non-cancelable
operating leases executed at December 31, 2007, exclusive of tenant
reimbursements and contingent rentals, are as follows:



Year ending December 31,
     
2008
 
$
32,873,887
 
2009
   
23,200,550
 
2010
   
14,341,492
 
2011
   
7,951,001
 
2012
   
4,315,454
 
Thereafter
   
2,694,521
 
Total
 
$
85,376,905
 



Note 9 -
Fair Values of Financial Instruments 

   

 
SFAS No. 107, “Disclosures About Fair Value of Financial Instruments,” and SFAS
No. 119, “Disclosure About Derivative Financial Instruments and Fair Value of
Financial Instruments,” require disclosure of the fair value of certain on- and
off-balance-sheet financial instruments for which it is practicable to estimate.
Fair value is defined by SFAS No. 107 as the amount at which the instrument
could be exchanged in a current transaction between willing parties other than
in a forced or liquidation sale.



The carrying amounts of cash and cash equivalents, restricted cash escrows,
accounts receivable and accounts payable approximate their fair values because
of the short maturity of these instruments. The carrying amount of the Company’s
variable rate debt (including accrued interest) approximates fair value. The
fair value of the mortgage note payable was determined by discounting the future
contractual interest and principal payments by a market rate.



Note 10 -
Commitments and Contingencies




 
Legal Proceedings



From time to time in the ordinary course of business, the Company may become
subject to legal proceedings, claims or disputes.


On January 4, 2007, 1407 Broadway Real Estate LLC ("Office Owner"), an indirect,
wholly owned subsidiary of the Company, consummated the acquisition of a
sub-leasehold interest (the "Sublease Interest") in an office building located
at 1407 Broadway, New York, New York (the "Office Property"). The Company is a
joint venture between LVP 1407 Broadway LLC ("LVP LLC"), and Lightstone 1407
Manager LLC ("Manager"), which is wholly owned by David Lichtenstein, member,
and Shifra Lichtenstein, his wife.
 
-18-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)
 
The Sublease Interest was acquired pursuant to a Sale and Purchase of Leasehold
Agreement with Gettinger Associates, L.P. ("Gettinger"). In July 2006, Abraham
Kamber Company, as sublessor under the sublease ("Sublessor"), served two
notices of default on Gettinger (the "Default Notices"). The first alleged that
Gettinger had failed to satisfy its obligations in performing certain
renovations and the second asserted numerous defaults relating to Gettinger's
purported failure to maintain the Office Property in compliance with its
contractual obligations.


In response to the Default Notices, Gettinger commenced legal action and
obtained an injunction that extends its time to cure any default, prohibits
interference with its leasehold interest and prohibits Sublessor from
terminating its sublease pending resolution of the litigation. A motion by
Sublessor for partial summary judgment, alleging that certain work on the Office
Property required its prior approval, was denied by the Supreme Court, New York
County. Subsequently, by agreement of the parties, a stay was entered precluding
the termination of the Sublease Interest pending a final decision on Sublessor's
claim of defaults under the Sublease Interest. In addition, the parties
stipulated to the intervention of Office Owner as a party to the proceedings.
The parties have been directed to engage in and complete discovery. We consider
the litigation to be without merit.
 
Prior to consummating the acquisition of the Sublease Interest, Office Owner
received a letter from Sublessor indicating that Sublessor would consider such
acquisition a default under the original sublease, which prohibits assignments
of the Sublease Interest when there is an outstanding default there under. On
February 16, 2007, Office Owner received a Notice to Cure from Sublessor stating
the transfer of the Sublease Interest occurred in violation of the Sublease
given Sublessor's position that Office Seller is in default. Office Owner will
commence and vigorously pursue litigation in order to challenge the default,
receive an injunction and toll the termination period provided for in the
Sublease.


On September 4, 2007, Office Owner commenced a new action against Sublessor
alleging a number claims, including the claims that Sublessor has breached the
sublease and committed intentional torts against Office Owner by (among other
things) issuing multiple groundless default notices, with the aim of prematurely
terminating the sublease and depriving Office Owner of its valuable interest in
the sublease.  The complaint seeks a declaratory judgment that Office Owner has
not defaulted under the sublease, damages for the losses Office Owner has
incurred as a result of Sublessor’s wrongful conduct, and an injunction to
prevent Sublessor from issuing further default notices without valid grounds or
in bad faith.
 
-19-

--------------------------------------------------------------------------------




1407 BROADWAY MEZZ II LLC and SUBSIDIARIES
Notes to the consolidated financial statements
For the period January 4, 2007 (date of inception) through December 31, 2007
(continued)
 
As of the date hereof, we are not a party to any other material pending legal
proceedings.
 
Operating Leases


The Company, through NY Owner, acquired a sub-leasehold interest in a ground
lease on January 4, 2007, (as discussed in Note 3) for annual rent of $7,500,000
through 2030, which provides for multiple renewal rights, with the last renewal
period expiring on December 31, 2048. The rent expense under this lease for
period January 4, 2007 through December 31, 2007 was approximately $7,500,000,
included in property operating expenses on the consolidated statement of
operations.


Future minimum rental commitments under noncancelable operating leases,
excluding the renewal period, are as follows:

Year ending December 31,
     
2008
 
$
7,500,000
 
2009
   
7,500,000
 
2010
   
7,500,000
 
2011
   
7,500,000
 
2012
   
7,500,000
 
Thereafter
   
134,375,000
 

 
-20-

--------------------------------------------------------------------------------

